PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/538,400
Filing Date: 21 Jun 2017
Appellant(s): HUSQVARNA AB



__________________
Nathaniel Quirk 
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 04/25/2022.
(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 11/15/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.

Claims 1-14 are rejected under 35 U.S.C. 103 as being unpatentable over Biber et al (2014/0371975) in view of Bishop (B. Bishop, “Teaching Robot Design: Locomotion Beyond Differential Drive,” Proceedings of the 2005 American Society for Engineering Education Annual Conference and Exposition, 2004).

Regarding applicant claim 1, Biber teaches a robotic work tool comprising at least two rear wheels (fig. 1 and paragraph 23 regarding autonomous lawnmower 10 comprising rear drive wheels 14 and 16), at least one front wheel (see Biber fig. 1 and paragraph 25 regarding wheel 46) and a controller for controlling the propulsion of the robotic work tool (see Biber fig. 1 and paragraph 23 regarding evaluating unit 22 and regulating unit 40) and a level detection device (see Biber figure 1 and paragraph 23 regarding sensor unit 23.  See also paragraph 33 regarding the autonomous lawnmower being configured to adjust the driving strategy when it is moving on a slope), wherein the robotic work tool is configured to detect a downwards slope (see id).
Biber does not teach where the robotic work tool is configured to turn and reverse down the downwards slope when the downwards slope is detected.
Bishop teaches where an outdoor robot, such as the robot in Biber, can be configured to reverse down a detected downward slope (see Bishop page 1 regarding a terrain challenge course for robots.  See also fig. 4 and page 4 where the robots are configured to travel down the hill in the reverse direction).
It would have been obvious to one of ordinary skill in the art to modify the system in Biber such that the robot reverses downhill, as taught in Bishop, because this increases the stability of the robot (see Bishop page 4).
Regarding applicant claim 2, Bishop discloses the robotic work tool wherein the robotic work tool is further configured to reverse to substantially flat ground when the downwards slope is detected and then turn to reverse down the downwards slope (see Bishop page 4).
Regarding applicant claim 3, Bishop discloses wherein the robotic work tool is further configured to detect a direction of the downwards slope and turn to so that a rear of the robotic work tool faces the direction of the downwards slope (see Bishop page 4 regarding vehicles to traverse the hill downward in the opposite direction that in which they ascended the previous hill for stability purposes and at lower speeds”).
Regarding applicant claim 4, Bishop discloses wherein the robotic work tool is further configured to detect an end of the downwards slope and then turn and proceed forwards (see Bishop page 4)
Regarding applicant claim 5, Biber discloses wherein the robotic work tool is a robotic lawnmower (see Biber paragraph 4 and 14, “autonomous lawnmower”).

Regarding applicant claim 6, Biber teaches a robotic work tool comprising at least two rear wheels (see Biber fig. 1 and paragraph 23 regarding autonomous lawnmower 10 comprising rear drive wheels 14 and 16), at least one front wheel (see Biber fig. 1 and paragraph 25 regarding wheel 46) and a controller for controlling the propulsion of the robotic work tool (see Biber fig. 1 and paragraph 23 regarding evaluating unit 22 and regulating unit 40) and a level detection device (see Biber figure 1 and paragraph 23 regarding sensor unit 23.  See also paragraph 33 regarding the autonomous lawnmower being configured to adjust the driving strategy when it is moving on a slope), wherein the robotic work tool is configured to detect a downwards slope (see id).
Biber does not teach where the robotic work tool is configured to turn and reverse down the downwards slope when the downwards slope is detected.
Bishop teaches where an outdoor robot, such as the robot in Biber, can be configured to reverse down a detected downward slope (see Bishop page 1 regarding a terrain challenge course for robots.  See also fig. 4 and page 4 where the robots are configured to travel down the hill in the reverse direction).
It would have been obvious to one of ordinary skill in the art to modify the system in Biber such that the robot reverses downhill, as taught in Bishop, because this increases the stability of the robot (see Bishop page 4).

Regarding applicant claim 7-8, Biber teaches a robotic work tool comprising at least two rear wheels (see Biber fig. 1 and paragraph 23 regarding autonomous lawnmower 10 comprising rear drive wheels 14 and 16), at least one front wheel (see Biber fig. 1 and paragraph 25 regarding wheel 46) and a controller for controlling the propulsion of the robotic work tool (see Biber fig. 1 and paragraph 23 regarding evaluating unit 22 and regulating unit 40) and a level detection device (see Biber figure 1 and paragraph 23 regarding sensor unit 23.  See also paragraph 33 regarding the autonomous lawnmower being configured to adjust the driving strategy when it is moving on a slope), wherein the robotic work tool is configured to detect a downwards slope (see id).
Biber does not teach where the robotic work tool is configured to turn and reverse down the downwards slope when the downwards slope is detected.
Bishop teaches where an outdoor robot, such as the robot in Biber, can be configured to reverse down a detected downward slope (see Bishop page 1 regarding a terrain challenge course for robots.  See also fig. 4 and page 4 where the robots are configured to travel down the hill in the reverse direction).
It would have been obvious to one of ordinary skill in the art to modify the system in Biber such that the robot reverses downhill, as taught in Bishop, because this increases the stability of the robot (see Bishop page 4).
Regarding applicant claim 9, Bishop discloses the robotic work tool wherein the robotic work tool is further configured to reverse to substantially flat ground when the downwards slope is detected and then turn to reverse down the downwards slope (see Bishop page 4).
	Regarding applicant claim 10, Bishop discloses wherein the robotic work tool is further configured to detect a direction of the downwards slope and turn to so that a rear of the robotic work tool faces the direction of the downwards slope (see Bishop page 4 regarding vehicles to traverse the hill downward in the opposite direction that in which they ascended the previous hill for stability purposes and at lower speeds).
	Regarding applicant claim 11, Bishop discloses wherein the robotic work tool is configured to detect an end of the downwards slope and then turn and proceed forwards (see Bishop page 4).
Regarding applicant claim 12, Biber discloses wherein the robotic work tool is a robotic lawnmower (see Biber paragraph 4 and 14, “autonomous lawnmower”).
Regarding applicant claim 13, Biber discloses wherein the at least two rear wheels are independently drivable to steer the robotic work tool and the at least one front wheel is configured to freely pivot (see Biber paragraph 25, support wheel 46 is mounted in a rotatable manner and paragraph 26 discussing drive wheels 14 and 16).
Regarding applicant claim 14, Biber discloses wherein the at least two rear wheels are configured to steer the robotic work tool, and wherein traction of the at least two rear wheels is increased by driving the robotic work tool in reverse down the downwards slope due an increase in a portion of a weight of the robotic work tool being supported by the at least two rear wheels (see Biber paragraph 25, support wheel 46 is mounted in a rotatable manner and paragraph 26 discussing drive wheels 14 and 16).


(2) Response to Argument
Appellant arguments filed 08/04/2021 have been fully considered but they are not persuasive.  Appellant argues “the sensor unit 18 and the autonomous implement 10 of Biber are not capable of detecting a downwards slope as recited in independent claim 1.”  
Examiner disagrees.  Biber teaches that an evaluating unit is provided for determining a velocity of the drive wheel based on characteristics such as slope in paragraph [0033].  Biber clearly teaches that this embodiment with the sensor unit detects various characteristics, such as angle of inclination for sloping terrain, as disclosed in paragraph [0011].  Biber further states that “it is advantageous… to take to account the position of the autonomous implement on sloping terrain in the case of determining a driving strategy whilst working on a surface by means of the autonomous implement ([0011]).
	Further, appellant argues that the combination of Bishop and Biber fails to disclose “detect a downwards slope and then turn and reverse down the downwards slope.”  Specifically, Appellant argues that Bishop does not teach traversing the hill “in reverse”.  Rather, according to Appellant, Bishop merely teaches the direction of movement of the vehicle, i.e. that traversing downward is the opposite of traversing upward.  Appellant further alleges that, even if Bishop could be construed in the manner attempted by the Office Action, there is still no reference to a vehicle turning and then reversing down a slope.  Rather, the teaching of Bishop would merely indicate that the vehicle traverses down the hill that the vehicle just ascended, i.e. goes up the hill and then goes back down the hill, without having to turn.  Lastly, Appellant argues that the Office uses improper hindsight, i.e. that the basis for the combination is the claim language itself.
	Examiner disagrees.  As shown above, Biber teaches detecting a slope.  With regard to Bishop, the pertinent portion of Bishop (page 4) states that: 

    PNG
    media_image2.png
    403
    617
    media_image2.png
    Greyscale

This section of Bishop explicitly states that “After traversing the canyon, the vehicle has a small area on which to execute any desired maneuvers before moving down a hill with an uneven surface” (emphasis added).  Bishop further states that most successful vehicles “require that the vehicle traverse the hill downward in the opposite direction to that in which they ascended the previous hill” (emphasis added).  As clearly shown by the cited portion of Bishop, the hill (that the vehicle traverses downward) is distinct from previous hill that the vehicle ascended.  Thus, Appellant’s argument that Bishop merely teaches traversing down the hill that the vehicle just ascended, cannot be sustained.  The downward slope (hill) that the vehicle traverses down is clearly distinct from the upward slope (hill) that the vehicle ascended prior to reaching the downward slope.  As further stated in Bishop, before moving down the downward slope (in the opposite direction to that which they ascended the previous hill), the vehicle “has a small area on which to execute any desired maneuvers” (emphasis added).  The only reasonable interpretation of this section is that the vehicle has to turn and reverse down the hill because: 
1. The vehicle ascends a hill, 
2. Has a small area to execute desired maneuvers before descending the next hill (distinct from the first hill), and 
3. Traverses the next hill in the opposite direction to that in which they ascended the previous hill.  

With regards to Appellant’s argument that the basis for modifying Biber and Bishop uses improper hindsight, Examiner again disagrees.  Bishop states clearly that the reason to traverse the hill downward in the opposite direction is “for stability purposes” (Bishop, page 4).  Biber is also clear that using the angle of inclination is advantageous for the autonomous implement in traversing in an efficient manner that is being processed (Biber, paragraph [0011[.  It would have been obvious to one of ordinary skill in the art at the time of invention to combine the robotic work tool of Biber with the teaching of Bishop to traverse the hill downward in the opposite direction for the reason of providing stability to the vehicle.
Independent claims 6 and 7 are also rejected based on the arguments as presented for independent claim 1.

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/WAE L LOUIE/Examiner, Art Unit 3661                                                                                                                                                                                                        
Conferees:
/PETER D NOLAN/Supervisory Patent Examiner, Art Unit 3661                    
                                                                                                                                                                                    /SZE-HON KONG/Primary Examiner, Art Unit 3661                                                                                                                                                                                                        
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.